DETAILED ACTION
The Amendment filed April 4, 2022 has been entered. Claims 1 and 4 have been amended. Claims 9-20 were withdrawn as of 4/28/22. Currently, claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney William Curry, Reg. No. 43,572 on 4/29/2022.

The application has been amended as follows:
Claims 9-20 are cancelled.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-8, Haick et al. (US PGPUB 2020/0232970 A1, hereinafter Haick) represents the best art of record. However, Haick fails to encompass all of the limitations of independent claim 1.
Specifically, Haick teaches a temperature-pressure complex sensor with an anti-radiation property comprising (see Fig. 2 and [0186], temperature-pressure complex sensor 201 shown, wherein the Examiner interprets that the metallic layers block visible radiation and thus have anti-radiation properties): a first sensing material which is a porous conductive film (207); and second sensing materials dispersedly disposed on a surface of the first sensing material (209/211/213/215), wherein the second sensing materials include: a conductive structure (see Fig. 2, conductive structure comprising electrode array 213).
However, Haick fails to teach a conductive structure having two or more layers of two-dimensional crystal structure; and nanoparticles disposed between crystal layers of the conductive structure.
It is also noted by the Examiner that while the phrase “temperature-pressure complex sensor” is found in the preamble, the Examiner has read that the claimed structure is required to be capable of detecting both temperature and pressure.
Hence the best prior art or record fails to teach the invention as set forth in independent claim 1 and the examiner can find no teachings for a temperature-pressure complex sensor as claimed which specifically includes a conductive structure having two or more layers of two-dimensional crystal structure; and nanoparticles disposed between crystal layers of the conductive structure, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855